Filed 2/25/16 P. v. Hall CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B264684
                                                                          (Super. Ct. No. 2006020207)
     Plaintiff and Respondent,                                                 (Ventura County)

v.

ERIC M. HALL,

     Defendant and Appellant.


                   Eric M. Hall appeals an April 10, 2015 order denying his petition to recall
his sentence and reduce his 2006 conviction for unlawfully driving and taking a vehicle
(Veh. Code, § 10851, subd. (a)1 to a misdemeanor pursuant to Proposition 47, the Safe
Neighborhoods and Schools Act (§ 1170.18. subd. (b)).
                   We appointed counsel to represent appellant in this appeal. After
examination of the record, counsel filed an opening brief requesting the court to make an
independent review under People v. Wende (1979) 25 Cal.3d 436.
                   On December 9, 2015, we advised appellant that he had 30 days within
which to personally submit any contentions or issues that he wished us to consider. No
response was received from appellant.




1
    All statutory references are to the Penal Code.
              The record indicates that the trial court denied the petition to recall the
sentence because the total value of the property stolen exceeded $950 (§ 490.2, subd. (a))
and appellant did not satisfy the criteria of section 1170.18, subdivision (a).
              We have reviewed the entire record and are satisfied that appellant's
counsel has fully complied with his responsibilities and that no arguable issue exists.
(People v. Wende, supra, 25 Cal.3d at p. 443; People v. Kelly (2006) 40 Cal.4th 106,
126.)
              The judgment (order denying petition to recall sentence) is affirmed.
              NOT TO BE PUBLISHED.



                                           YEGAN, J.


We concur:



              GILBERT, P. J.



              PERREN, J.
                                Bruce A. Clark, Judge

                          Superior Court County of Ventura

                         ______________________________


             Law Office of John Derrick, and John Derrick, under appointment by the
Court of Appeal, for Defendant and Appellant.
             No appearance for Plaintiff and Respondent.